                       Case 2:18-cv-01360-NJK Document 41 Filed 01/04/19 Page 1 of 2




                 1   DEVERIE J. CHRISTENSEN, ESQ.
                     Nevada Bar No. 6596
                 2   JOSHUA A. SLIKER, ESQ.
                     Nevada Bar No. 12493
                 3   JACKSON LEWIS P.C.
                     3800 Howard Hughes Pkwy, Suite 600
                 4
                     Las Vegas, Nevada 89169
                 5   Telephone: (702) 921-2460
                     Facsimile: (702) 921-2461
                 6   Email: deverie.christensen@jacksonlewis.com
                             joshua.sliker@jacksonlewis.com
                 7
                     DOUGLAS W. HALL, ESQ. (admitted pro hac vice)
                 8   Washington D.C. Bar No. 430406
                 9   AARON S. MARKEL, ESQ. (admitted pro hac vice)
                     Washington D.C. Bar No. 1018072
                10   JONES DAY
                     51 Louisiana Avenue, N.W.
                11   Washington, D.C. 20001
                     Telephone: (202) 879-3939
                12   Facsimile: (202) 626-1700
                     Email: dwhall@jonesday.com
                13
                            amarkel@jonesday.com
                14
                     Attorneys for Plaintiff
                15   Allegiant Air, LLC

                16                                UNITED STATES DISTRICT COURT
                17                                          DISTRICT OF NEVADA
                18                                                     Case No. 2:18-cv-01360-NJK
                       ALLEGIANT AIR, LLC,
                19

                20                             Plaintiff,
                                                                          STIPULATION AND [PROPOSED]
                                                                           ORDER TO EXTEND TIME FOR
                21     v.
                                                                            PLAINTIFF TO RESPOND TO
                22                                                        DEFENDANTS’ COUNTERCLAIM
                       INTERNATIONAL BROTHERHOOD
                       OF TEAMSTERS, AIRLINE DIVISION,
                23     et al.
                24
                                              Defendants.
                25          Plaintiff Allegiant Air, LLC (“Allegiant”), by and through its counsel of record, Jackson

                26   Lewis P.C. and Jones Day, and Defendants International Brotherhood of Teamsters, Airline

                27   Division, Airline Professionals Association Teamsters Local Union No. 1224, and Daniel Wells,

                28   by and through their counsel of record, The Urban Law Firm and Law Office of Edward Gleason,

JACKSON LEWIS P.C.
    LAS VEGAS
                       Case 2:18-cv-01360-NJK Document 41 Filed 01/04/19 Page 2 of 2




                 1   PLLC, hereby stipulate to extend the time for Plaintiff to respond to Defendants’ counterclaim to

                 2   January 22, 2019.

                 3           Defendants’ Answer to Plaintiff’s Amended Complaint and Counterclaim Against Plaintiff

                 4   was filed on December 18, 2018. ECF No. 39. Plaintiff response to the counterclaim is currently

                 5   due on January 8, 2019. As noted in the parties’ Joint Interim Status Report (ECF No. 40), Plaintiff

                 6   intends to move to dismiss Defendants’ counterclaim. A ruling in Plaintiff’s favor on such a motion

                 7   may reduce the time needed for trial. The recent Christmas and New Year’s Day holidays have

                 8   slowed preparation of Plaintiff’s response as many employees were out of the office. As such,

                 9   Plaintiff requires a two-week extension of time—until January 22, 2019—to prepare its response.

                10   Plaintiff has conferred with Defendants, and Defendants have stated that they do not oppose

                11   Plaintiff’s request.

                12           Dated this 4th day of January, 2019.

                13        JACKSON LEWIS P.C.                              THE URBAN LAW FIRM

                14        /s/ Joshua A. Sliker               _            /s/ Nathan R. Ring__________________
                          DEVERIE J. CHRISTENSEN, ESQ.                    NATHAN R. RING, ESQ.
                15        Nevada Bar No. 6596                             Nevada Bar No. 12078
                16        JOSHUA A. SLIKER, ESQ.                          4270 S. Decatur Blvd., Suite A-9
                          Nevada Bar No. 12493                            Las Vegas, Nevada 89103
                17        3800 Howard Hughes Pkwy, Suite 600
                          Las Vegas, Nevada 89169                         LAW OFFICE OF EDWARD
                18                                                        GLEASON, PLLC
                          JONES DAY
                19                                                        /s/ Edward M. Gleason, Jr____________
                20        /s/ Douglas W. Hall                             EDWARD M. GLEASON, JR.
                          DOUGLAS W. HALL, ESQ.                           (admitted pro hac vice)
                21        (admitted pro hac vice)                         910 17th Street, N.W., Suite 800
                          AARON S. MARKEL, ESQ.                           Washington, D.C. 20006
                22           (admitted pro hac vice)
                          51 Louisiana Avenue, N.W.                       Attorneys for Defendants
                23
                          Washington, D.C. 20001
                24
                          Attorneys for Plaintiff
                25                                                          IT IS SO ORDERED.
                26
                                                                           _____________________________
                27                                                         U.S. MAGISTRATE
                                                                           United             JUDGE
                                                                                  States Magistrate Judge
                28                                                                  January 4, 2019
                                                                            Dated: ________________________
JACKSON LEWIS P.C.
                                                                      2
    LAS VEGAS
